internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-108803-00 date date legend decedent date trust trust date date date year court state dear madam we received your letter dated date and prior correspondence requesting a ruling regarding a state court construction of decedent’s will and codicil as described below for federal estate_tax purposes this letter responds to your request the information submitted and representations made are summarized as follows decedent’s will was executed on date and was drafted to take advantage of the unlimited_marital_deduction and the sec_2010 exemption from federal estate_tax so that no estate_taxes would be due on his death sec_2 of the will made a plr-108803-00 pecuniary_bequest of decedent’s applicable credit_amount to trust for the benefit of decedent’s spouse and descendants sec_3_1 of the will made a residuary bequest to trust a general_power_of_appointment marital trust sec_3_1 provides that the gift in that section is intended to qualify for the marital_deduction allowed by sec_2056 of the internal_revenue_code in year decedent contacted his attorney drafting attorney requesting a revision to his will the revision decedent requested was unrelated to sec_2 or sec_3_1 but decedent did authorize drafting attorney to update sec_2 and the tax apportionment provision in section of his will to reflect changes in the tax law decedent did not authorize drafting attorney to reverse the order of the marital and credit bequests in revising decedent’s will a scrivener’s error was made resulting in a marital_deduction bequest being directed to trust a_trust that does not qualify for a marital_deduction in addition the tax apportionment provision was revised in a manner that would not be in accordance with decedent’s intent drafting attorney represents that he intended to revise sec_2 to add language relating to the excise_tax on excess retirement accumulations but to make no other changes to sec_2 he further represents that it was clearly not decedent’s intent in signing the codicil to alter the federal estate_tax consequences of his will as he only intended to revise his fiduciary appointments and any other tax provisions that would be necessary in light of tax law changes decedent executed his codicil reflecting these changes on date decedent died on date the drafting error was not discovered until after decedent’s death on date the court issued a declaratory_judgment construing decedent’s will and codicil the court amended sec_2 and section to correct the drafting errors in the codicil sec_2 as amended by the court now makes a pecuniary_bequest of decedent’s applicable credit_amount to trust for the benefit of decedent’s spouse and descendants sec_3_1 the original residuary bequest to a general_power_of_appointment marital trust was not amended by the court you requested the following rulings will the state court order construing the will and codicil to correct the scrivener’s error be effective for federal estate_tax purposes to treat the bequest in sec_2 of item i of the codicil as a pecuniary_bequest of the decedent’s applicable credit_amount and to limit the tax apportionment provision to property passing under the will in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is plr-108803-00 the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is a decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court you represent that under state law it is the primary concern of a court in the construction of wills to determine the testator’s intent sellers v powers s w 2d generally courts must determine the testator’s intent from the language contained in the will mcgill v johnson s w 2d if the instrument is unambiguous extrinsic evidence is not admissible nowlin v frost national bank s w 2d however where a will is uncertain or creates an ambiguity extrinsic evidence may be admitted to aid in explaining a testator’s intent hinson v hinson s w 2d estate of brown s w 2d in addition to other types of extrinsic evidence the statement of an attorney that he made a drafting error and what that drafting error entailed is admissible as extrinsic evidence skinner v moore s w 2d in determining testator’s intent it is also a well established rule_of construction that paragraphs in a will may be transposed words clauses of sentences or even whole paragraphs may be transposed to any extent with a view to show the intention of the testator id pincite sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2010 provides that a credit of the applicable credit_amount shall be allowed to the estate of every decedent against the tax imposed by sec_2001 sec_2056 states that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where upon the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property is treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a plr-108803-00 qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse based on information submitted and representations made we conclude that decedent intended sec_2 and section to read as it has been construed by the state court the state court order is consistent with applicable state law therefore in accordance with the court order the service will treat the bequest in sec_2 of item i of the codicil as a pecuniary_bequest of decedent’s applicable credit_amount and will limit the tax apportionment in section of item iii of the codicil to property passing under the will for federal estate_tax purposes a copy of this letter should be attached to form_706 a copy is enclosed for that purpose this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
